*673The defendant’s claims of error with respect to the court’s justification charge and supplemental charge are unpreserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467, 471), and are, in any event, without merit (see, People v Goetz, 68 NY2d 96; People v Almodovar, 62 NY2d 126, 131-132). Any prejudice arising from the single instance of improper questioning by the prosecutor was, in this instance, negated by the court’s prompt curative instruction (see, People v Santiago, 52 NY2d 865; People v Heppard, 121 AD2d 466; People v Davis, 108 AD2d 924).
Finally, the sentence and amended sentence imposed evince neither an abuse of discretion nor a failure to observe sentencing principles on the part of the sentencing Judge (see, People v Suitte, 90 AD2d 80, 86-87). Lazer, J. P., Niehoff, Lawrence and Kooper, JJ., concur.